Opinion filed April 19, 2018




                                     In The


        Eleventh Court of Appeals
                                  ____________

       Nos. 11-18-00022-CR, 11-18-00023-CR, 11-18-00024-CR,
                 11-18-00025-CR, & 11-18-00026-CR
                                  ____________

                   TOMMY JAMES MORRIS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 70th District Court
                             Ector County, Texas
             Trial Court Cause Nos. C-16-0767-CR, A-16-1107-CR,
                   A-16-1187-CR, A-16-1245-CR, & D-45,945


                      MEMORANDUM OPINION
       Appellant originally pleaded guilty to the following offenses in the above-
numbered causes, respectively: unauthorized use of a vehicle, evading arrest or
detention with a vehicle, unauthorized use of a vehicle, theft–aggregated, and
evading arrest or detention.    The trial court placed Appellant on community
supervision in each cause. The State later filed a motion to revoke community
supervision or a motion to adjudicate guilt, as applicable, in each cause. The trial
court revoked Appellant’s community supervision and, in the causes in which a
finding of guilt had been deferred, adjudicated Appellant guilty. In cause no. A-16-
1107-CR, the trial court assessed Appellant’s punishment at confinement for five
years and a fine of $1,000; in the remaining causes, the trial court assessed
Appellant’s punishment at eighteen months in a state jail facility. In conjunction
with the revocation and adjudication proceeding, Appellant waived his right of
appeal in each cause. We dismiss the appeals.
      The clerk of this court notified Appellant of this court’s concern regarding
Appellant’s waivers of his right of appeal. We requested that Appellant respond and
show grounds to continue the appeals. Appellant has not filed a response.
      The clerk’s records reflect that, in each cause, Appellant entered into an
agreement of jail time and signed a waiver of his right of appeal in which he waived
various rights, including his right to appeal. The waivers provide as follows:
              I, the Defendant in the above entitled and numbered cause,
      having had my probationary sentence revoked and sentence
      pronounced, hereby expressly state as a fact that I have been fully
      informed by the Judge of this Court and by my attorney and I know,
      that I have the legal right of appeal from this revocation to the Court of
      Appeals . . . , and also the right to be represented on appeal by an
      attorney . . . .
            With full knowledge and understanding of the above, I hereby,
      in Open Court, state that I do not desire to appeal and expressly waive
      my right of appeal and I hereby accept as final the Order revoking
      probation herein.
The waivers were signed by Appellant, his attorney, and the trial judge.
      The trial court certified in each cause that Appellant had waived his right of
appeal. See TEX. R. APP. P. 25.2(d). The records on file in these causes therefore
show that Appellant waived his right of appeal. Texas has “long held that a valid
waiver of appeal prevents a defendant from appealing without the trial court’s
consent.” Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App. 2003). A waiver
                                          2
of the right to appeal is valid if it was made voluntarily, knowingly, and intelligently.
Id. We note that the trial court has not given Appellant permission to appeal.
Accordingly, we dismiss these appeals without further action. See id. at 622–23; see
also TEX. R. APP. P. 25.2(d).
        These appeals are dismissed.


                                                                   PER CURIAM


April 19, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3